Citation Nr: 0930905	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aspermia.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for vitiligo.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq. 


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 
1946, during World War II.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO), which denied service 
connection for prostate cancer and vitiligo, determined that 
new and material evidence had not been received to reopen the 
service connection claim for aspermia, and ultimately denied 
service connection.  The Veteran disagreed with such 
decisions and subsequently perfected appeals.   

In June 2005, the Veteran testified before a Veterans Law 
Judge sitting at the RO.  A copy of the hearing transcript is 
of record and has been reviewed.  Although the law requires 
that the Veterans Law Judge who conducts a hearing on an 
appeal must participate in any decision made on that appeal 
(38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), if that Veterans 
Law Judge is no longer available, the Chairman has the 
authority to reassign the appeal to another Veterans Law 
Judge for a decision.  38 C.F.R. § 19.3(b).  Because the 
Veterans Law Judge who conducted the June 2005 hearing is no 
longer employed by the Board, the Chairman has reassigned 
this appeal to the undersigned Veterans Law Judge pursuant to 
38 C.F.R. § 19.3(b).  In a March 2009 notice letter, the 
Veteran was informed that he had the right to another Board 
hearing pursuant to 38 C.F.R. § 20.717; however, the Veteran 
did not respond to this notification and did not request 
another Board hearing.      

In February 2006, the Board reopened the Veteran's service 
connection claim for aspermia because new and material 
evidence to reopen the claim was received, and remanded the 
case for additional development, including a dose estimate 
from VA's Under Secretary for Health and a medical opinion on 
the etiology of the Veteran's aspermia, prostate cancer, and 
vitiligo from VA's Under Secretary of Benefits.  That 
development was completed and the case was returned to the 
Board for appellate review. 

In July 2007, the Board denied the Veteran's service 
connection claims for aspermia, prostate cancer, and vitiligo 
because such disabilities were manifested many years after 
service and are not medically related to the Veteran's 
service to include in-service exposure to ionizing radiation.  
The Veteran subsequently filed a timely appeal of the Board's 
July 2007 decision with the United States Court of Appeals 
for Veterans Claims (Court).  In February 2009, the Court 
vacated the Board's July 2007 decision that denied service 
connection for aspermia, prostate cancer, and vitiligo, and 
remanded the issue to the Board for readjudication consistent 
with the February 2009 Joint Motion for Remand.  The Court's 
bases for remand included failure by VA to fulfill its duty 
to notify by not providing adequate notice of alternative 
evidence the Veteran could submit in support of his claim 
because the Veteran's service personnel records relating to 
radiation risk exposure are fire-related and could not be 
obtained; failure to obtain a total REM exposure dose based 
on the Veteran's service as an x-ray technician from December 
24, 1945, to December 3, 1946, approximately 12 months; and 
failure to provide a medical examination based on this dose 
estimate.  Thus, the issues are as captioned above.       

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking service connection for aspermia, 
prostate cancer, and vitiligo, which he maintains are related 
to his active service, to include exposure to ionizing 
radiation as an x-ray technician.  Although the Board regrets 
the additional delay, further development is needed prior to 
adjudicating the merits of the service connection claims.

Claims based on exposure to ionizing radiation are entitled 
to special development when there is a contention of exposure 
to ionizing radiation and manifestation of a "radiogenic 
disease."  38 C.F.R. § 3.311(a).  This provision requires VA 
to request from the appropriate entity any available records 
concerning a veteran's alleged ionizing radiation exposure, 
to include ascertaining whether a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) was maintained 
on his behalf.  

The Board notes that the Veteran's service personnel records, 
to include a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), relating to exposure to ionizing 
radiation are largely unavailable.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. 
App. 215 (2005) (where the Court held that VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule).

As noted, in its February 2009 Joint Motion for Remand, the 
Court's bases for remand included failure by VA to fulfill 
its duty to notify by not providing adequate notice of 
alternative evidence the Veteran could submit in support of 
his claims.  See Washington v. Nicholson, 19 Vet. App. 362, 
370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
M21-1, Part III, Para. 4.25, Change 88 (Feb. 27, 2002) 
(evidence that may be considered in lieu of missing service 
treatment records includes statements from service medical 
personnel; VA military files; medical evidence from 
hospitals, clinics, and private physicians who treated the 
Veteran; letters written during service; photographs taken 
during service; and buddy certificates or affidavits).  
Review of the claims file reveals that such notice was not 
provided to the Veteran.  

The Court also remanded the Veteran's claims for failure to 
obtain a total REM exposure dose based on the Veteran's 
service as an x-ray technician from December 24, 1945, to 
December 3, 1946, approximately 12 months; and failure to 
provide a medical examination based on this dose estimate. 

38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected when it is 
determined that : (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such diseases 
became manifest within the period specified in paragraph 
(b)(5); before its adjudication the claim will be referred to 
the Under Secretary of Benefits for further consideration in 
accordance with paragraph (c) of this section.  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b)(1)(iii).  "Radiogenic diseases" include tumors 
of the brain.  38 C.F.R. § 3.311(b)(2).  The Under Secretary 
of Benefits shall review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  38 C.F.R. § 3.311(c)-(e).  
The Under Secretary for Benefits may request an advisory 
medical opinion from the Under Secretary of Health.  
38 C.F.R. § 3.311(c)(1).    

Further review of the record reveals that the Veteran served 
as an x-ray technician from December 24, 1945, to December 3, 
1946, for a period of approximately 12 months.  See December 
1957 "Request for Army Information," VA Form 3101 (notation 
by the War Department).  Although the Veteran's "Separation 
Qualification Record," WD AGO Form 100, received December 
1955 and October 2002, indicates that the Veteran served as 
an x-ray technician for 9 months, no dates for his service as 
an x-ray technician were noted.  The Veteran's dose estimate 
to radiation exposure in-service was based on service as an 
x-ray technician for 9 months, and the medical opinion 
finding it unlikely that the Veteran's current disabilities 
resulted from exposure to ionizing radiation in-service was 
based on this dose estimate.  Thus, the RO should obtain a 
recalculated dose estimate from VA's Under Secretary of 
Health based on his service as an x-ray technician from 
December 24, 1945, to December 3, 1946, a period of 
approximately 12 months, and an opinion as to whether it is 
at least as likely as not (50 percent probability or greater) 
that his aspermia, prostate cancer, and vitiligo disabilities 
are related to the Veteran's service, including exposure to 
ionizing radiation as an x-ray technician, from VA's Under 
Secretary for Benefits.  
	
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veterans' Benefits 
Administration (VBA) should send an 
updated VCAA notice letter specifically 
notifying the Veteran of the evidence 
yet needed to substantiate his service 
connection claims for aspermia, 
prostate cancer, and vitiligo, and of 
what part of such evidence he should 
obtain, and what part the RO will yet 
attempt to obtain on his behalf, 
including VA records.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice letter should include 
notice of alternative evidence that the 
Veteran can submit to support his 
claims.  See Washington v. Nicholson, 
19 Vet. App. 362, 370 (2005); Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); 
M21-1, Part III, Para. 4.25, Change 88 
(Feb. 27, 2002) (evidence that may be 
considered in lieu of missing service 
treatment records includes statements 
from service medical personnel; VA 
military files; medical evidence from 
hospitals, clinics, and private 
physicians who treated the Veteran; 
letters written during service; 
photographs taken during service; and 
buddy certificates or affidavits).  

The Veteran should also be given an 
opportunity to identify any relevant 
treatment records that are pertinent to 
his claims.  

2.  The RO should obtain and associate 
with the claims folder any relevant 
treatment records identified by the 
Veteran as a result of the notice 
provided above. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made and 
any responses received.  The Veteran 
and his representative should also be 
informed of the negative results, and 
should be given an opportunity to 
obtain the records.    

3.  The RO should obtain and associate 
with the claims folder a recalculation 
of the Veteran's total REM exposure 
based on his service as an x-ray 
technician from December 24, 1945, to 
December 3, 1946, approximately 12 
months, from the appropriate channels, 
to include the VA's Under Secretary of 
Benefits and Health and the U.S. Army 
Center for Health Promotion and 
Preventive Medicine, Health Physics 
Program, Veteran Radiation Exposure 
Investigation Program (VREIP), Director 
of Occupational Health Science.

4.  After the above-requested 
development is completed, the RO should 
prepare a summary of the Veteran's 
allegations and supporting evidence 
regarding the Veteran's exposure to 
radiation, to include his military 
occupational specialty and the Veteran's 
recalculated total REM exposure based on 
his service as an x-ray technician from 
December 24, 1945, to December 3, 1946, 
approximately 12 months.  Forward this 
summarization along with the Veteran's 
service treatment and personnel records 
(and any other information obtained, 
including records of ionizing radiation 
exposure) to VA's Under Secretary for 
Benefits for an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that his 
aspermia, prostate cancer, and vitiligo 
disabilities are related to the 
Veteran's service, including exposure to 
ionizing radiation as an x-ray 
technician, pursuant to 38 C.F.R. 
§ 3.311(b), (c).

5.  After completion of the above-
referenced development, the RO should 
readjudicate the claim, taking into 
account any newly obtained evidence.  
All applicable laws and regulations 
should be considered, including service 
connection on a direct basis, and under 
38 C.F.R. § 3.311 and Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  If the 
claim remains denied, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.     

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



